Jackie Miller was detained by health authorities of the city of San Antonio as a venereal disease suspect. Upon grounds unknown to this court she sought and obtained a writ of habeas corpus. For some reason hearing upon same was not had at once, and she was granted and made bond for her later appearance. While under such bond she was arrested for a violation of law, not in any way connected with or affecting the matter for which she was detained. After her arrest and before the appearance date of the bond mentioned, she filed a motion for contempt in the court which had granted the habeas corpus, against the officers who arrested her for said law violation. Upon hearing, said officers were adjudged in contempt. They sought relief from said judgment by means of a habeas corpus issued from this court. On original hearing here, the officers were ordered discharged upon the ground that no contempt arose upon the facts stated by the trial judge in his judgment. A lengthy motion for rehearing is before us filed by eminent counsel of San Antonio who appeared both on the original hearing and now as amicus curiae. He briefs the question of amicus curiae. We do not care to discuss it. We raised no objection at any time to his appearance before us in the capacity named. In the multitude of assaults from every angle upon the courts in these "Parlous" times, Heaven knows they stand in need of friends.
Our deductions, our statement of the facts, our reasoning, our citation of authorities and our conclusions are criticized. With the utmost appreciation of the contentions, we again affirm that the only question before us is: Did the trial court have power to adjudge *Page 584 
said officers in contempt for making the arrest referred to. If he did not, his judgment was void, his jurisdiction was exceeded, and the officers were properly discharged by our former opinion. Ex parte Degener, 30 Texas Crim. App. 566; Ex parte Taylor, 34 Tex.Crim. Rep.; Ex parte Kearby,35 Tex. Crim. 531, and numerous other authorities cited by Mr. Branch on page 170 of his Annotated P. C. These cases hold that the courts can not, by a mere finding or judgment, make that contempt which is not contempt; and that even though the trial court had jurisdiction of the parties and of the subject-matter, — yet unless he had the power to render the particular judgment handed down, his judgment would be absolutely void, and not merely erroneous or irregular. Ex parte Tinsley, 37 Tex.Crim. Rep.; Ex parte Warfield,40 Tex. Crim. 413.
We have examined the authorities cited in the motion as well as others, and have found none on facts such as those before us, or on facts demanding the application of any analogous principle, — which hold that one on bond in a pending habeas corpus case, who has theretofore or does thereafter violate the law in such manner as that the question of the violation vel non is not involved in or connected with or affected by the matters at issue in the pending habeas corpus hearing, — may not be properly arrested by an officer merely because he knows of the pending proceeding. Such holding, in our opinion, would be little short of monstrous. To hold that one merely detained by health officers and who may be at large on bail pending a habeas corpus hearing set weeks later, is thereby privileged from arrest for murders committed, thefts perpetrated, ravishments done or any other violation of law, merely because the arresting officer had knowledge of such pending habeas corpus proceeding, — would make for incredible confusion and disorder. If the contention thus made be sustained, then habeas corpus writs might be sued out and that fact published so that all officers would have knowledge thereof and the hearing thereon might be purposely delayed and bond made so that forsooth the parties might thereafter commit wholesale crime extending over a period of time and be privileged from arrest.
It seems insisted here that the recitals of the judgment of contempt do not show want of jurisdiction. Our courts in Texas have gone so far as to hold that on habeas corpus testing the soundness of contempt judgments, the court may go into the truth of the recitals of the judgment, and that its recitals are not conclusive on the question of the authority of the court to render it, and also that the recital *Page 585 
of facts in such judgment adds nothing to its sanctity. Ex parte Parker, 35 Tex.Crim. Rep.; Ex parte Duncan,42 Tex. Crim. 672; Ex parte Bullington, 145 S.W. Rep. 1190. However we note that the recitals of fact in the judgment under consideration, taken with the language in the conclusions stated in said judgment, fully justified us in saying that on its face said judgment was and is void. In its findings of fact which were made a part of the judgment of contempt, the trial court set out that relators arrested and imprisoned Jackie Miller while she was under bond for her appearance at a hearing of a habeas corpus theretofore granted, and that she informed them at the time of arrest that she was under such bond. The judgment then proceeds as follows: "The courttherefore concludes, and it is considered and adjudged by this court that the said defendants, in so doing, were * * * and are * * * guilty of contempt." To say that this does not show by its own content; its own recitals, its own "therefore," and its own "in so doing," that the extent of the contemptuous conduct was as thus recited, seems idle.
Without attempting to discuss the numerous authorities cited by the amicus curiae, which seem to us aside from any material question involved in a decision of this case, we are of opinion that relators were improperly adjudged in contempt, and that the terms of the judgment itself showed them not to have been in contempt, and that the judgment was void.
The motion for rehearing is overruled.
Overruled.